DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on  05/06/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US 2015/0228735 A1; hereafter Zhong) in view of CHEN et al (US 2020/0020771 A1; hereafter CHEN).

Regarding claim 1, Zhong discloses a method comprising:
forming a gate structure ( Fig 3, gate 220, Para [ 0041]) over a silicon on insulator (SOI) substrate ( SOI substrate 100, Para [ 0022]), the SOI substrate comprising:
a base semiconductor layer ( base 101, Para [ 0022]); an insulator layer ( element 102, Para [ 0022]) over the base semiconductor layer (101); and a top semiconductor layer ( active layer 103, Para [ 0022]) over the insulator layer (102);
depositing a gate spacer layer ( spacer 240, Para [ 0041]) over a top surface and along a sidewall of the gate structure (220); etching the gate spacer layer ( 240, Para [0031]) to define a gate spacer on the sidewall of the gate structure (220); after etching the gate spacer layer ( Para [ 0031]), etching a recess into the top semiconductor layer using a first etch process ( Fig 5a); after the first etch process, extending the recess further into the top semiconductor layer using a second etch process ( Fig 5c, Para [ 0033-0037]) the first etch process is different from the second etch process ( Fig 5c, different etch step); and after the second etch process ( Fig 5c), forming a source/drain region in the recess ( Fig 7-8, 107 source/drain).
But Zhong does not disclose explicitly wherein after the first etch process, a portion of the top semiconductor layer remains directly under the recess.
However, CHEN discloses wherein after the first etch process, a portion of the top semiconductor layer remains directly under the recess. (Fig 6-8, abstract, Para [ 0048-0049], two steps etching process under gate). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong in light of CHEN teaching “wherein after the first etch process, a portion of the top semiconductor layer remains directly under the recess. (Fig 6-8, abstract, Para [ 0048-0049], two steps etching process under gate)” for further advantages such as to decrease proximity between the source/drain epitaxial layer and the channel region.

Regarding claim 2, Zhong  and CHEN discloses the method of claim 1, But Zhong  and CHEN does not disclose explicitly wherein after the first etch process and before the second etch process, the recess extends a depth of less than 6Aº into the top semiconductor layer.
However, Zhong discloses the thickness of the active layer 103 is less than 10 nm”, Para [0041], where first etch has a minimum depth compare to second depth, [see Fig 5c, 104”]. In addition, total thickness is 10nm, where first depth is very small compare to second depth, therefore, depth can be less than 6Aº).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN “the thickness of the active layer 103 is less than 10 nm”, Para [0041], where first etch has a minimum depth compare to second depth , [see Fig 5c, 104”]. In addition, total thickness is 10nm, where first depth is very small compare to second depth, therefore, depth can be less than 6Aº)” for further advantages such as to provide desire thickness which may enhance device performance.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3, Zhong and CHEN discloses the method of claim 1, But Zhong does not disclose explicitly wherein after the second etch process, the recess extends a depth of 1OAº to 100Aº into the top semiconductor layer.
In a similar field of endeavor, CHEN discloses wherein after the second etch process, the recess extends a depth of 1OAº to 100Aº into the top semiconductor layer (Para [ 0048-0053]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN “wherein after the second etch process, the recess extends a depth of 1OAº to 100Aº into the top semiconductor layer ( Para [ 0048-0053])” for further advantages such as to decrease proximity between the source/drain epitaxial layer and the channel region.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.
 
Regarding claim 4, Zhong discloses the method of claim 1, But Zhong does not disclose explicitly wherein after the second etch process, a thickness of the top semiconductor layer directly under the recess is in a range of 1OAº to 50Aº.
In a similar field of endeavor, CHEN discloses wherein after the second etch process, a thickness of the top semiconductor layer directly under the recess is in a range of 1OAº to 50Aº (Fig 6-8, Para [ 0048-0053]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN “wherein after the second etch process, a thickness of the top semiconductor layer directly under the recess is in a range of 1OAº to 50Aº (Fig 6-8, Para [ 0048-0053])” for further advantages such as to decrease proximity between the source/drain epitaxial layer and the channel region.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Zhong discloses the method of claim 1, But Zhong does not disclose explicitly wherein after the second etch process, a thickness of the top semiconductor layer under the recess is in a range of 2OAº to 30Aº.
In a similar field of endeavor, CHEN discloses wherein after the second etch process, a thickness of the top semiconductor layer under the recess is in a range of 2OAº to 30Aº (Fig 8, Para [ 0048-0053]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN “wherein after the second etch process, a thickness of the top semiconductor layer under the recess is in a range of 2OAº to 30Aº (Fig 8, Para [ 0048-0053])” for further advantages such as to decrease proximity between the source/drain epitaxial layer and the channel region.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 21, Zhong discloses a method comprising: providing a silicon on insulator (SOI) substrate (SOI substrate 100, Para [0022]), the S0I substrate comprising: 
a base semiconductor layer ( base 101, Para [ 0022]); an insulator layer (103, Para [ 0022]) over the base semiconductor layer (101); and a top semiconductor layer (active layer 103, Para [ 0022]) over the insulator layer (103); forming a source/drain recess ( Fig 5a-5c) in the S0I substrate (100), wherein the source/drain recess (element 104, Para [ 0032]) extends a first distance into the top semiconductor layer (103), the first distance is in a range of 1OAº to 100Aº ( Para [ 0041]).  
But Zhong does not disclose explicitly a portion of the top semiconductor layer is directly under the source/drain recess and separates the source/drain recess from the insulator layer, and a thickness of the portion of the top semiconductor layer is in a range of 1oA to 50A; growing a source/drain region in the source/drain recess, the portion of the top semiconductor layer remaining directly under the source/drain region and separating the TSMP20192346USooPage 4 of 9source/drain region from the insulator layer; and forming a gate structure on a top surface of the SOI substrate and adjacent to the source/drain region.
In a similar field of endeavor, CHEN discloses a portion of the top semiconductor layer (Fig 6-8, element 20, Para [ 0042]) is directly under the source/drain recess (Fig 6-8, element 20, Para [ 0042, 0048-0053]) and separates the source/drain recess (Fig 6-8, element 20, Para [ 0042]) from the insulator layer (SOI substrate, Para [ 0027]) , and a thickness of the portion of the top semiconductor layer ( element 20) is in a range of 1oA to 50A  (Fig 6-8, Para [ 0048-0053]) ; growing a source/drain region ( Para [ 0060]) in the source/drain recess ( Fig 9, recess [52, 54 & 56] Para [0048- 0060]), the portion of the top semiconductor layer remaining directly under the source/drain region (Fig 6-8, Para [ 0048-0053]) and separating the TSMP20192346USooPage 4 of 9source/drain region (source/drain 60) from the insulator layer (Fig 6-8, SOI substrate,  Para [0027, 0041-0053]); and forming a gate structure ( gate 40, Para [ 0067]) on a top surface of the SOI substrate (SOI substrate, Para [ 0027]) and adjacent to the source/drain region ( source/drain 60, Fig 6-8, Para [ 0040-0053]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN “a portion of the top semiconductor layer (Fig 6-8, element 20, Para [ 0042]) is directly under the source/drain recess (Fig 6-8, element 20, Para [ 0042, 0048-0053]) and separates the source/drain recess (Fig 6-8, element 20, Para [ 0042]) from the insulator layer (SOI substrate, Para [ 0027]) , and a thickness of the portion of the top semiconductor layer ( element 20) is in a range of 1oA to 50A  (Fig 6-8, Para [ 0048-0053]) ; growing a source/drain region ( Para [ 0060]) in the source/drain recess ( Fig 9, recess [52, 54 & 56] Para [0048- 0060]), the portion of the top semiconductor layer remaining directly under the source/drain region (Fig 6-8, Para [ 0048-0053]) and separating the TSMP20192346USooPage 4 of 9source/drain region (source/drain 60) from the insulator layer (Fig 6-8, SOI substrate,  Para [0027, 0041-0053]); and forming a gate structure ( gate 40, Para [ 0067]) on a top surface of the SOI substrate (SOI substrate, Para [ 0027]) and adjacent to the source/drain region ( source/drain 60, Fig 6-8, Para [ 0040-0053])” for further advantages such as to decrease proximity between the source/drain epitaxial layer and the channel region.

Regarding claim 22, Zhong  and CHEN discloses the method of claim 21, Zhong further disclose the forming the source/drain recess in the S0I substrate comprises: etching the source/drain recess in the top semiconductor layer (103) of the S0I substrate (100) using a first etch process (Fig 5a); and extending the source/drain ( 104’’) recess  further into the top semiconductor layer (103) using a second etch process different from the first etch process ( Fig 5c, Para [ 0032-0035]).  

Regarding claim 24, Zhong discloses the method of claim 21, But Zhong does not disclose explicitly wherein the thickness of the portion of the top semiconductor layer is in a range of 2OAº to 30Aº. 
In a similar field of endeavor, CHEN discloses wherein the thickness of the portion of the top semiconductor layer is in a range of 2OAº to 30Aº (Fig 6-8, Para [ 0048-0053]).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN “wherein the thickness of the portion of the top semiconductor layer is in a range of 2OAº to 30Aº (Fig 6-8, Para [ 0048-0053])” for further advantages such as to decrease proximity between the source/drain epitaxial layer and the channel region.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 25, Zhong and CHEN discloses the method of claim 21, But Zhong does not disclose explicitly wherein the first distance is in a range of 2OAº to 30Aº.  
However, Zhong discloses the thickness of the active layer 103 is less than 10 nm”, Para [0041], which has the first distance is in a range of 2OAº to 30Aº).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong “the thickness of the active layer 103 is less than 10 nm”, Para [0041], which has the first distance is in a range of 2OAº to 30Aº)” for further advantages such as to provide desire thickness which may enhance device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 26, Zhong discloses the method of claim 21, But Zhong and CHEN does not disclose explicitly wherein the first distance is in a range of 17Aº to 25Aº TSMP2o192346USooPage 5of 6.
However, Zhong discloses the thickness of the active layer 103 is less than 10 nm”, Para [0041], which has the first distance is in a range of 17Aº to 25Aº).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong “the thickness of the active layer 103 is less than 10 nm”, Para [0041], which has the first distance is in a range of 17Aº to 25Aº)” for further advantages such as to provide desire thickness which may enhance device performance. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US 2015/0228735 A1; hereafter Zhong) in view of Fujiwara et al (US 2018/0164683 A1; hereafter Fujiwara).
TSMP2o192346USooPage 2 of 6
TSMP2o192346USooPage 2 of 6 Regarding claim 6, Zhong discloses the method of claim 1, But Zhong does not disclose explicitly wherein the second etch process is a fluorine-ozone mixture (FOM) process.  
In a similar field of endeavor, LEE discloses wherein the second etch process is a fluorine-ozone mixture (FOM) process (Para [0120]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong in light of LEE teaching “wherein the second etch process is a dry etch process using a chlorine-comprising gas (Para [0031]) “for further advantages such as selectively etching in the efficiency manner. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US 2015/0228735 A1; hereafter Zhong) in view of CHEN et al (US 2020/0020771 A1; hereafter CHEN) as applied claims above and further in view of LEE (US 2011/0130004 A1; hereafter LEE).

Regarding claim 8, Zhong and CHEN discloses the method of claim 1, But Zhong does not disclose explicitly wherein the second etch process is a dry etch process using a chlorine-comprising gas. 
 In a similar field of endeavor, LEE discloses wherein the second etch process is a dry etch process using a chlorine-comprising gas (Para [0031]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong and CHEN in light of LEE teaching “wherein the second etch process is a dry etch process using a chlorine-comprising gas (Para [0031]) “for further advantages such as selectively etching in the efficiency manner. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al (US 2015/0228735 A1; hereafter Zhong) in view of CHEN et al (US 2020/0020771 A1; hereafter CHEN) as applied claims above and further in view of Wu (US 6316316 B1; hereafter Wu).

Regarding claim 9, Zhong and CHEN discloses the method of claim 1, But Zhong and CHEN does not disclose explicitly wherein the second etch process is a wet etch process using H3PO4. 
In a similar field of endeavor, Wu discloses wherein the second etch process is a wet etch process using H3PO4 (claim 8).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Zhong in light of Wu teaching “wherein the second etch process is a wet etch process using H3PO4 (claim 8) “for further advantages such as selectively etching in the efficiency manner. 
 

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the FOM process is a cyclical process, and wherein each cycle of the FOM process comprises: oxidizing portions of the top semiconductor layer exposed by the recess using ozone to form an oxide region in the top semiconductor layer; and etching the oxide region using diluted hydrogen fluoride (dHF).  

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein etching the gate spacer layer comprises a third etch process, the third etch process and the first etch process are each dry etch processes, and the third etch process is performed at a higher RF power than the first etch process.  


Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the second etch process is a fluorine- ozone mixture (FOM) process, wherein each cycle of the FOM process comprises: forming an oxide region in the top semiconductor layer, the oxide region being on sidewalls and a bottom surface of the recess; and etching away the oxide region.  


Claims 11-14 are allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
extending the recess further into the top semiconductor layer using a fluorine- ozone mixture (FOM) process, wherein each cycle of the FOM process comprises: forming an oxide region in the top semiconductor layer, the oxide region being on sidewalls and a bottom surface of the recess; and etching away the oxide region; and after the FOM process, growing a source/drain region in the recess.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898